Citation Nr: 0725271	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tendinitis of the right hip (right hip disability).

2.  Entitlement to an evaluation in excess of 10 percent for 
tendinitis of the left hip (left hip disability).

3.  Entitlement to an evaluation in excess of 10 percent for 
low back pain associated with mild spondylosis (low back 
disability).

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee (left knee 
arthritis).

5.  Entitlement to an evaluation in excess of 20 percent for 
status post right knee meniscectomy (right knee instability).

6.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee (right knee 
arthritis).

7.  Entitlement to service connection for numbness of the 
right lower extremity.

8.  Entitlement to a temporary total evaluation for 
convalescent purposes pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July to September 1987 
and from November 1990 to July 1991, including combat service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted service connection for right hip 
disability and assigned an 10 percent rating, effective March 
28, 2002; and granted service connection for left hip, left 
knee, and low back disabilities and assigned noncompensable 
ratings, effective March 28, 2002.  The RO also denied 
entitlement to an increased rating for his degenerative joint 
disease of the right knee; service connection for numbness of 
the right lower extremity; and to a temporary total rating 
for convalescence following right knee surgery in December 
2002.  

In a September 2006 rating decision, the RO assigned 10 
percent ratings for the veteran's left hip, left knee and low 
back disabilities, each effective March 28, 2002.

In March 2007, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  At the hearing, he 
submitted additional pertinent evidence that was accompanied 
by a waiver of RO consideration; this evidence will be 
considered by the Board in the adjudication of his appeal.

The veteran's right hip, left hip, left knee, low back, and 
right knee claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right lower extremity numbness is a 
manifestation of his service-connected low back disability.

2.  The veteran's March 2002 right knee meniscectomy did not 
necessitate at least one month of convalescence, result in 
severe post-operative residuals, or require immobilization of 
the right knee by a cast.  


CONCLUSIONS OF LAW

1.  There being no justiciable issue, the veteran's claim of 
service connection for numbness of the right lower extremity 
is dismissed.  38 U.S.C.A. § 7105 (West 2002).

2.  The criteria a temporary total rating for convalescence 
following right knee surgery in March 2002 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the veteran's right lower extremity claim, because 
service connection is already in effect for low back 
disability and the medical evidence shows that this condition 
is a residual of the service-connected disability, as a 
matter of law, a separate grant of service connection is not 
available; thus, VA has no notice or duty to assist 
obligations with respect to this claim.

With respect to his claim seeking entitlement to a temporary 
total rating following right knee temporary total rating for 
convalescence following right knee surgery in March 2002, the 
Board notes that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  
The notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  Notice requirements also apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges inadequate notice to the veteran of 
the four elements noted above; however, in March and 
September 2006 letters, he was advised of the five elements 
identified in Dingess.  Because the evidence shows that the 
veteran meets none of the criteria required for a temporary 
total rating, however, and indeed, he does not contend 
otherwise, any notice defect does not impact on the essential 
fairness of the adjudication.  See Sanders; see also Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  Thus, the 
notice error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

With respect to VA's duty to assist, the Board notes that VA 
has associated his post-service records of care for his right 
knee disability, and the transcript of his March 2007 Board 
hearing is of record.  As such, the Board finds that there is 
no further action to be taken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Service connection for right lower extremity numbness

VA neurological testing conducted in March 2006 revealed that 
the veteran's right lower extremity numbness is a 
manifestation of disc pathology stemming from his low back 
disability.  Thus, the veteran's right lower extremity 
numbness must be considered a manifestation of the service-
connected disability, which will now be expanded to include 
his right lower extremity numbness.  As such, a separate 
grant of service connection is not available and the 
veteran's claim must be dismissed.

Temporary total evaluation for convalescent purposes pursuant 
to 38 C.F.R. § 4.30

A temporary total disability rating will be assigned pursuant 
to 38 C.F.R. § 4.30 for 1, 2, or 3 months from the first day 
of the month when it is established by report at hospital 
discharge or outpatient release that treatment of a service-
connected disability resulted in:  (1) Surgery necessitating 
at least one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) Immobilization by 
cast, without surgery, of one major joint or more.  
Extensions of 1, 2, or 3 months beyond the initial 3 months 
may be made under 38 C.F.R. § 4.30(a)(1), (2), or (3), and 
extensions of 1 or more months up to 6 months beyond the 
initial 6 month period may be made under 38 C.F.R. 
§ 4.30(a)(2) or (3).  

Here, on March 15, 2002, the veteran had right knee 
arthroscopic surgery, and a March 29, 2002, evaluation 
revealed that his right knee was stable and healing well, 
with no complications.  Further, the veteran has not 
contended, and the evidence does not show that the surgery 
required at least one month of convalescence; resulted in 
severe post-operative residuals or necessitated 
immobilization by of the right knee by cast.  Thus, this 
claim must be denied.


ORDER

The claim of entitlement to service connection for numbness 
of the right lower extremity is dismissed.

Entitlement to a temporary total evaluation for convalescent 
purposes pursuant to 38 C.F.R. § 4.30 for a service-connected 
right knee disability is denied.  


REMAND

At the March 2007 hearing, the veteran testified that his 
hip, knee and back disabilities had increased in severity.  
This will require the veteran undergo a more current 
examination.  

With respect to the low back, during the course of this 
appeal, effective September 23, 2002, VA revised the criteria 
for evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  VA's General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for a higher rating, although an effective date based 
on the revised criteria may be no earlier than the dates of 
the changes, VA must consider the claim pursuant to the 
former and revised regulations during the appeal.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

This is significant because the medical evidence shows that 
the veteran has a compression fracture at L1 as well as disc 
pathology, and suffers from erectile dysfunction.  Because 
the veteran filed this claim in March 2002, VA must consider 
the claim under both the former and revised regulations.  In 
doing so, the AMC must address, among other things, whether 
an additional 10 percent rating is warranted under former 
Diagnostic Code 5285 for a deformed vertebral body, as well 
as whether, under the revised regulations, he is entitled to 
special monthly compensation for his erectile dysfunction.  

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims 
folder any outstanding records of the 
veteran's VA treatment from the Houston 
VA Medical Center system dated since 
June 2006, the AMC should schedule the 
veteran for an appropriate VA 
examination to determine the nature, 
extent, frequency and severity of his 
right hip, left hip, low back, right 
knee and left knee disabilities.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests, including X-rays and 
range of motion studies, should be 
performed.  The examiner should express 
the findings of range of motion studies 
in degrees and in relation to normal 
range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  
As to his knees, the examiner should 
indicate whether, and to what extent, 
he has instability.  As to his low 
back, the examiner should identify all 
orthopedic and neurologic pathology.  
He or she should also comment on the 
medical evidence showing that the 
veteran has a compression fracture at 
L1 and state whether it constitutes a 
demonstrable deformity of a vertebral 
body.  Further, the examiner should 
indicate whether the veteran has 
erectile dysfunction due to his low 
back disability.  The examiner should 
set forth a complete rationale for all 
conclusions in a legible report.

2.  Then, the AMC should adjudicate the 
veteran's claims.  In readjudicating 
the veteran's low back claim under the 
former and revised regulations, the AMC 
should consider whether an additional 
10 percent rating is warranted for a 
compression fracture under former 
Diagnostic Code 5285 as well as special 
monthly compensation for his erectile 
dysfunction.  If the benefits sought on 
appeal are not granted in full, the AMC 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


